ORDER
PER CURIAM.
Thomas E. Donahue (“Defendant”) appeals from the judgment upon his conviction of one count of second-degree trafficking. Defendant argues the trial court erred in overruling his motion to suppress evidence and in admitting the marijuana and the evidence concerning it because the evidence was collected pursuant to an invalid seizure. Defendant also argues the trial court plainly erred in overruling Defendant’s motion to suppress and in admitting his inculpatory statements because Defendant would not have admitted to possessing the marijuana had he not been improperly seized.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).